Title: From George Washington to Henry Bouquet, 28 August 1758
From: Washington, George
To: Bouquet, Henry



Dear Sir
Camp at Fort Cumberland 28th Augt 1758.

Your favour by Mr Hoops has in some measure revivd a hope that was almost extinguishd—of doing something this Campaign—We must doubtless expect to encounter many difficulties in opening a new Road thrô bad Grounds in a Woody Country of which the Enemy are possest but since you hope our point may be carried I woud feign expect the Surmounting these obstacles—’tis a melancholy reflection thô to find there is

even a doubt of Success when so much is depending—& when in all Human probability we might have been in full possession of the Ohio by Now, if rather than running ourselves into the difficulties and Expence of cutting an entire new Road the distance we have first & last Braddock’s had been adopted.
Every one knows what coud have been done the old Road—few can guess what will be the new, their being not only the difficulties of the Road to encounter, but the chance of a French Re-inforcement also. but it is useless to add on this head—I shoud rather Apologize for what I have said.
All the Waggon’s at this place fit for Service, comes to you under the Escort orderd for Mr Hoops.
Any Troops not of Virginia, shall be forwarded to you according to Order—and I coud wish most sincerely that our Rout was fixd that we might be in Motion, for we are all of Us most heartily tird, & Sick of Inactivity. Colo. Byrd in particular is really Ill.
Frazer having left this with the Convoy must be with you e’er now. I am very glad to hear that your Artillery pass the Alligany with so much ease.
A Letter which Colo. Byrd reced from the Genl of the 19th Instt gives room to imagine that the destination of the Virginia Troops will be fixd upon so soon as he arrives at Rays Town, as he then expresses a desire of seeing Colo. Byrd and I there immediately.
Mr Walker was a long time as he informd me, under doubtful Orders in regard to his purchase of Cattle; so that he was obligd at last to pick up what he coud get at a short warning; which is I believe, the real Reason of the Cattle not being so good as they otherwise might be. I am Sir Yr Most Obedt Hble Servt

Go: Washington

